NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              BRIAN M. BURMASTER,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-1868
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:17-cv-01903-CFL, Judge Charles F.
Lettow.
               ______________________

               Decided: August 7, 2018
               ______________________

   BRIAN M. BURMASTER, Milwaukee, WI, pro se.

    SEAN SIEKKINEN, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
TARA K. HOGAN, ROBERT EDWARD KIRSCHMAN, JR., CHAD
A. READLER.
                 ______________________

Before O’MALLEY, CLEVENGER, and STOLL, Circuit Judges.
2                              BURMASTER v. UNITED STATES




PER CURIAM.
    Brian M. Burmaster appeals from the final decision of
the United States Court of Federal Claims (“Claims
Court”) dismissing his pro se complaint for lack of subject
matter jurisdiction under Rule 12(b)(1) of the Rules of the
Court of Federal Claims. Burmaster v. United States, No.
1:17-cv-01903, 2018 WL 1417683 (Cl. Ct. Mar. 22, 2018).
Because the Claims Court correctly concluded that it
lacked jurisdiction over the claims raised in Burmaster’s
complaint, we affirm.
                      BACKGROUND
    On September 26, 2007, a grand jury indicted Bur-
master for three counts of knowingly transmitting in
interstate and foreign commerce threats to injure people
in violation of 18 U.S.C. § 875(c). Indictment, United
States v. Burmaster, No. 2:07-cr-00628 (D. Utah Sept. 26,
2007), ECF No. 1. Burmaster was remanded to custody
pending trial and, while in custody, underwent a psychi-
atric exam. Order, United States v. Burmaster, No. 2:07-
cr-00628 (D. Utah Aug. 8, 2008), ECF No. 43 at 1–2.
After that initial exam, the district court found by a
preponderance of the evidence that Burmaster “suffer[ed]
from a mental disease or defect rendering him mentally
incompetent to the extent that he is unable to assist
properly in his defense.” Id. Accordingly, the district
court ordered that Burmaster be committed to the custody
of the Attorney General and be hospitalized for treatment
in a suitable facility for a reasonable period of time to
determine if he could be restored to competency, but, in no
event, for longer than four months. Id. at 2. In July of
2009, the United States moved to dismiss the indictment
without prejudice after the district court ultimately
concluded that Burmaster’s mental competency was not
readily restorable. Mot. for Leave to File Rule 48(a)
Dismissal, United States v. Burmaster, No. 2:07-cr-00628
(D. Utah July 21, 2009), ECF No. 78. The district court
BURMASTER v. UNITED STATES                                3



granted the dismissal and Burmaster was released from
custody.
    On November 22, 2013, a grand jury again indicted
Burmaster for knowingly and intentionally transmitting
in interstate and foreign commerce, from the country of
Lebanon to the State of Louisiana, threats to injure a
person in violation of § 875(c). Indictment, United States
v. Burmaster, No. 2:13-cr-00265 (E.D. La. Nov. 22, 2013),
ECF No. 3. Burmaster’s counsel moved for a psychiatric
exam to determine whether he was competent to stand
trial, and he was again committed to a federal facility for
the purposes of such an exam. Order & Reasons, United
States v. Burmaster, No. 2:13-cr-00265 (E.D. La. Oct. 21,
2016), ECF No. 49 at 1–2. Doctors at the Federal Medical
Center in North Carolina diagnosed Burmaster with
Schizoaffective Disorder, Bipolar type and Obsessive
Compulsive Personality Disorder. Id. at 3. This trial
court also found Burmaster incompetent to stand trial at
that time and he was again hospitalized for treatment to
determine if his competency could be restored. Id. Bur-
master then filed a petition for writ of mandamus, in
which he “complain[ed] of delay in a competency evalua-
tion,” “challenge[d] the district court’s determination that
he is not competent to stand trial and assert[ed] that his
continued detention is unlawful and exceeds the maxi-
mum sentence he faces.” Judgment, United States v.
Burmaster, No. 2:13-cr-00265 (E.D. La. Aug. 17, 2017),
ECF No. 69 at 1. The petition was denied. Id. The
Government filed, and the district court granted, a motion
to dismiss without prejudice the indictment for good cause
in view of Burmaster’s psychiatric evaluations. Order,
United States v. Burmaster, No. 2:13-cr-00265 (E.D. La.
Aug. 17, 2017), ECF No. 68. Again, Burmaster was
released from custody.
   On December 5, 2017, Burmaster filed a complaint
against the United States in the Claims Court, alleging
unlawful imprisonment and a violation of his Sixth
4                               BURMASTER v. UNITED STATES




Amendment right to a public trial by an impartial jury.
Suppl. J.A. 2, 4. Burmaster sought monetary relief for
the 1,241 total days he spent incarcerated, first, in Utah
between 2008 and 2009, and second, in Louisiana between
2015 and 2017. He also sought “various forms of equita-
ble relief[,] including declarations that ‘the United States
of America is not a [r]ogue [n]ation,’ that ‘Americans
honor both the word and letter of [their] international
commitments,’ that the “‘Mental Health’ statutes (18
[U.S.C. §] 4241 through 18 [U.S.C. §] 4246’ are unconsti-
tutional, and that Mr. Burmaster is ‘competent to stand
trial.’” Burmaster, 2018 WL 1417683, *1 (quoting Suppl.
J.A. at 4). The Government moved to dismiss Burmas-
ter’s complaint for lack of subject matter jurisdiction.
     The Claims Court found that it lacked subject matter
jurisdiction over Burmaster’s case. First, it found that it
lacked jurisdiction over Burmaster’s various claims for
declaratory relief because the Claims Court’s jurisdiction
is restricted to claims for liquated or unliquidated damag-
es in cases not sounding in tort under the Tucker Act, 28
U.S.C. § 1491(a)(1). Next, the Claims Court found it
lacked jurisdiction over Burmaster’s claim of unjust
imprisonment because he was never convicted and he
never provided, as required under 28 U.S.C. § 2513(a)–(b),
a certificate proving his innocence of the crimes for which
he was indicted. Finally, the Claims Court found that it
lacked jurisdiction over Burmaster’s claim that the Gov-
ernment violated his Sixth Amendment right to a trial by
jury because the Claims Court’s jurisdiction over constitu-
tional claims arises only when the provisions at issue are
money mandating, and the Sixth Amendment is not such
a provision. Thus, the Claims Court dismissed Burmas-
ter’s complaint.
    Burmaster appeals, arguing that the Claims Court
has jurisdiction over his claims for unjust imprisonment,
seeking equitable relief, and for violation of the Sixth
BURMASTER v. UNITED STATES                                5



Amendment. We have jurisdiction over a final decision
for the Claims Court pursuant to 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
     We review de novo whether the Claims Court pos-
sessed jurisdiction. Wheeler v. United States, 11 F.3d 156,
158 (Fed. Cir. 1993). The Tucker Act defines the jurisdic-
tion of the Claims Court. Nat’l Air Traffic Controllers
Assoc. v. United States, 160 F.3d 714, 716 (Fed. Cir. 1998)
(citing 28 U.S.C. § 1491(a)).
    First, Burmaster contends that the Claims Court has
jurisdiction over his claim of unjust imprisonment. The
Tucker Act grants the Claims Court “jurisdiction to
render judgment upon any claim for damages by any
person unjustly convicted of an offense against the United
States and imprisoned.” Humphrey v. United States, 60
F. App’x 292, 294 (Fed. Cir. 2003). To satisfy the jurisdic-
tional requirements for claims of unjust imprisonment,
the person suing the United States must submit a certifi-
cate or pardon stating that “[h]is conviction has been
reversed or set aside on the ground that he is not guilty of
the offense of which he was convicted,” and that “[h]e did
not commit any of the acts charged . . . .” Id. (quoting 28
U.S.C. § 2513). Here, presumably because he was never
convicted of any offense, Burmaster did not submit such a
certificate or pardon, nor did he otherwise assert that he
did not commit the crimes charged in the indictments.
For these reasons, the Claims Court correctly dismissed
Burmaster’s claim for lack of jurisdiction. 1



   1    Burmaster’s complaint also sought treble damages
under the Racketeer Influenced Corrupt Organizations
(“RICO”) Act, 18 U.S.C. § 1964(c). Suppl. J.A. at 2. The
Claims Court held that it “lacks jurisdiction over any
claims that may be cognizable under the RICO Act be-
cause jurisdiction over such claims ‘is conferred exclusive-
6                                BURMASTER v. UNITED STATES




    To the extent Burmaster claims that his pretrial de-
termination was in excess of that necessary to determine
if he could be restored to competency, any remedy for that
claim must be sought in the courts with jurisdiction over
his custody. The Claims Court lacks authority to enter-
tain any such action.
     Next, Burmaster contends that the Claims Court has
jurisdiction over his claims seeking various forms of
equitable relief, including “a judgment on the constitu-
tionality of the ‘Mental Health’ statutes (18 U.S.C.
[§] 4241 through 18 U.S.C. [§] 4246).” Suppl. J.A. at 4.
The Supreme Court has interpreted the Tucker Act “to
require that a plaintiff seeking to invoke the court’s
jurisdiction must present a claim for ‘actual, presently
due money damages from the United States.’” Nat’l Air,
160 F.3d at 716 (quoting United States v. King, 395 U.S.
1, 3 (1969)). “Although the Tucker Act has been amended
to permit the [Claims Court] to grant equitable relief
ancillary to claims for monetary relief over which it has
jurisdiction, there is no provision giving the [Claims
Court] jurisdiction to grant equitable relief when it is
unrelated to a claim for monetary relief pending before
the court.” Id. (internal citations omitted) (emphasis
added). Here, as noted above, the Claims Court lacks
jurisdiction over Burmaster’s claim for monetary relief,
i.e. his claim for unjust imprisonment. Even if it had
jurisdiction, Burmaster’s claims for equitable relief are
unrelated to his claims for monetary relief. Indeed, a



ly on the United States District Courts.’” Burmaster,
2018 WL 1417683, *2. Burmaster appears to challenge
this on appeal. Reply Br. at 4–6. We agree with the
Claims Court’s finding that it lacks jurisdiction over
RICO claims. See § 1964(a) (“The district courts of the
United States shall have jurisdiction to prevent and
restrain violations of section 1962 of this chapter . . . .”).
BURMASTER v. UNITED STATES                              7



judgment regarding Burmaster’s competency to stand
trial or a judgment regarding the constitutionality of 18
U.S.C. §§ 4241–46 would not help Burmaster obtain
monetary relief under his claim for unjust imprisonment.
Therefore, the Claims Court correctly found that it lacked
jurisdiction over Burmaster’s claims for equitable relief.
    Finally, Burmaster contends that the Claims Court
has jurisdiction over his Sixth Amendment claim. The
Claims Court has jurisdiction over claims against the
United States that are founded upon a Constitutional
provision, but only those provisions that mandate pay-
ment of money damages. Humphrey, 60 F. App’x at 295.
The Sixth Amendment does not mandate money damages
under the circumstances presented here, Smith v. United
States, 36 F. App’x 444, 446 (Fed. Cir. 2002), therefore,
the Claims Court correctly dismissed Burmaster’s claim.
                      CONCLUSION
    Because the Claims Court lacks subject matter juris-
diction over each of Burmaster’s claims, we affirm the
Claims Court’s dismissal of Burmaster’s complaint.
                      AFFIRMED
                         COSTS
   No costs.